Defendant in the court below being convicted of the offense of larceny of a heifer, brings the judgment here for review.
This was a typical jury case to be determined on the weight and credibility to be given the testimony of the several *Page 575 
witnesses. The jury was simply required to determine whether it would accept as true the testimony given by the witnesses for the State or the testimony given by the witnesses for the defendant. The testimony could not be reconciled on the theory that all witnesses were speaking the truth. The jury resolved the matter adversely to the theory that the testimony in favor of defendant was the truth. The circuit judge approved the verdict by denying motion for new trial.
Under such conditions, we should not disturb the judgment. See Johns v. State, 134 Fla. 358, 183 So. 732; Bowman v. State, 114 Fla. 29, 152 So. 739; Smith v. State, 129 Fla. 775,176 So. 781, and Smith v. State, 142 Fla. 468, 194 So. 873.
No reversible error being made to appear, the judgment is affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.